Allowable Subject Matter
1.       The following is reasons for allowance of claims 21-40:   Independent claims
21, 31 and 38  identifies the following unique and distinct limitations: “determine a distance between the surgical tool and a target within the patient based on the determined pose of the surgical tool, and  display  an image guidance view including the received ultrasound images acquired by the ultrasound imaging device and a representation of the surgical tool relative to the target based on the determined pose of the surgical tool or a textual guidance view including the determined distance between the surgical tool and the target.   The prior art of record to Hu et al. (Development and Phantom Validation of a 3-D Ultrasound-Guided System for Targeting MRI-Visible Lesions during Transrectal Prostate Biopsy, 2016 IEEE 0018-9294), Pua et al. (3-D Ultrasound Guidance of Surgical Robotics: A Feasibility Study, 2006 IEEE 0885-3010)   Pelissier et al. (US 20100298705) and TOMA et al. (US 20160270757)  disclose ultrasound guidance for surgery , determine pose of the surgical tool, pose of the imaging device and distance between surgical tool and target,  however fail to anticipate or render above limitations obvious, singularly or in combination. 

                                            Communication
2.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISHRAT I. SHERALI
Examiner
Art Unit 2667
/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        


  February 24, 2022